IN THE
                                 TENTH COURT OF APPEALS

                                          No. 10-21-00003-CR
                                          No. 10-21-00004-CR

                                IN RE CORDELL DALRYMPLE


                                        Original Proceedings

                              From the 54th District Court
                               McLennan County, Texas
                      Trial Court Nos. 2019-592-C2 and 2019-652-C2


                                  MEMORANDUM OPINION


        Relator’s pro se petitions for writ of mandamus are denied.1



                                                            JOHN E. NEILL
                                                            Justice

Before Chief Justice Gray,
       Justice Neill,
       and Senior Justice Scoggins2
Petitions denied
Opinion delivered and filed January 27, 2021
Do not publish
[OT06]


        1   In light of our disposition, all other pending motions are dismissed as moot.

        2 The Honorable Al Scoggins, Senior Justice of the Tenth Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 74.003, 75.002, 75.003.